Attachment to Advisory Action
Applicants’ request for entry into AFCP 2.0 is acknowledged, but is denied for the following reasons.  The newly added limitations to Claim 1 (at line 14) raise new issues, narrow the scope of the claims, and require further consideration and search.
The examiner has performed an updated search within the allotted time authorized for this pilot and has discovered the following new reference(s):
Japanese Patent Publication, JP 2008-277509 (hereinafter “JP’509”)1.
With respect to the feature that includes the newly added limitations to Claim 1, JP’509 discloses a component supply device (e.g. 1, in Figs. 1 and 3) at least comprising:
a clamping mechanism (42, in Fig. 5) configured to sandwich and hold at least a part of a supported part [lower surface] of a component supply tape (5) supported by a tape supporter (e.g. 32) with respect to the tape supporter, such that the component supply tape (5) is introduced from the clamping mechanism into a rear sender (e.g. 34A, 34B, 54, in Fig. 5) by inserting the tape supporter (e.g. 32) into an introducing region [e.g. right end of 21 or location of 24 inserted into 2, see Fig. 3] with the component supply tape held by the clamping mechanism (e.g. ¶¶ [0045], [0047], [0049]). 
However, the search could not be completed for the remaining portions of Claim 1 and/or Claims 2 through 6 and 9 through 20, within the allotted time allowed for this pilot. 
Accordingly, the proposed amendment has not been entered.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The interpretation of JP’509 has been taken from a Machine Language Translation in English, a copy of which is attached herein.